This certiorari is brought to review a judgment of the Hudson County Court of Common Pleas awarding compensation *Page 542 
to Joseph Wall to the extent of 100% of the left eye, together with certain medical allowances and counsel fees. The judgment in the Common Pleas is an affirmance of the award in the Workmen's Compensation Bureau.
Essentially, this is a fact case and while we do not lightly disturb the fact findings of the two lower tribunals, nevertheless it is our duty to arrive at an independent finding upon an examination of the record. We have done so and from the evidence find the facts to be that on December 31st, 1943, the employee, while knocking a sand mold apart, was struck in the left eye. He immediately washed out his eyes with boric acid, attended a clinic in New York that night for treatment, and six days after the incident, informed the shop foreman thereof but continued to work for several days, when his vision failed. There was corroboration in part of this through his landlady. The medical testimony on behalf of the petitioner was that he sustained a detachment of the retina which had been caused by the accident of December 31st. There was a dispute as to whether the employer received notice of the accident. Both of the lower courts found that the employer had notice of the accident and we so find that fact.
The writ of certiorari is dismissed, with costs.